Citation Nr: 0735755	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  04-28 911	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's gastroesophageal reflux disease with a history of a 
duodenal ulcer, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from March 1969 to November 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Louisville, Kentucky, Regional Office (RO) which increased 
the disability evaluation for the veteran's gastroesophageal 
reflux disease (GERD) with a history of a duodenal ulcer from 
noncompensable to 10 percent; determined that new and 
material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for 
hypertension; denied service connection for a chronic 
psychiatric disorder to include an anxiety disorder, a 
depressive disorder, and post-traumatic stress disorder 
(PTSD), dermatitis, a prostate disorder to include benign 
prostatic hypertrophy, arthritis, chronic pneumonia 
residuals, and elevated cholesterol; and denied an increased 
evaluation for the veteran's venereal warts.  In March 2007, 
the veteran withdrew his substantive appeal from the denial 
of service connection for a prostate disorder to include 
benign prostatic hypertrophy, arthritis, and elevated 
cholesterol and an increased evaluation for his venereal 
warts.  

In May 2007, the veteran withdrew his substantive appeal from 
the denial of both his application to reopen his claim of 
entitlement to service connection for hypertension and 
service connection for dermatitis and chronic pneumonia 
residuals.  In July 2007, the RO, in pertinent part, granted 
service connection for PTSD and assigned a 100 percent 
schedular evaluation for that disability.  


FINDING OF FACT

An October 2007 written statement from the veteran expressed 
his desire to withdraw his substantive appeal from the denial 
of the denial of an evaluation in excess of 10 percent for 
his GERD with a history of a duodenal ulcer.  



CONCLUSION OF LAW

The issue of the veteran's entitlement to an evaluation in 
excess of 10 percent for his GERD with a history of a 
duodenal ulcer has been withdrawn and no allegation of error 
of fact or law remains.  38 U.S.C.A. § 7105(d)(5) (West 
2002); 38 C.F.R. § 20.204 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In an October 2007 written statement, the veteran conveyed 
that "all issues that have been appealed have been 
resolved" and "I do not have any issues open to be approved 
on this appeal."  The Board finds that the veteran's written 
statement may be reasonably construed as withdrawing his 
appeal from the denial of an evaluation in excess of 10 
percent for his GERD with a history of a duodenal ulcer.  

A veteran may withdraw his substantive appeal in writing at 
any time prior to the Board's promulgation of a decision. 38 
C.F.R. § 20.204 (2007).  The Board finds that the veteran's 
October 2007 written statement effectively withdrew his April 
2002 substantive appeal.  Therefore, the Board concludes that 
no allegation of fact or law remains.  In the absence of such 
assertions, the appeal should be dismissed. 38 U.S.C.A. 
§ 7105(d) (5) (West 2002).  


ORDER

The appeal is dismissed.  



		
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


